DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  In line 6, the claim includes the limitation “a third pitch of two adjacent first connectors” which may have been intended to be “a third pitch of two adjacent third connectors.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 10, the claim includes the limitation “the second connectors of the second die” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, the claim has been interpreted to mean there is a second signal transmitting path from the first connectors of the first die and the third connectors of the second die through the RDL structure and the substrate to the conductive terminals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0294212) in view of Koide et al. (US 2011/0089579).
In reference to claim 1, Chen et al. (US 2018/0294212), hereafter “Chen,” discloses a package structure, with reference to Figure 28A, comprising: a substrate; a redistribution layer (RDL) structure 56 disposed on and electrically connected to the substrate (dual damascene process in Chen), wherein a width of the RDL structure is less than a width of the substrate, paragraphs 25 and 26; a first die 68A on the substrate and the RDL structure, comprising: a plurality of first connectors 74A electrically connected to the RDL structure; and a plurality of second connectors 74A electrically connected to the substrate, paragraphs 35-37; an encapsulant 80 on the substrate, encapsulating the RDL structure and the first die; and a plurality of conductive terminals 110, electrically connected to the first die through the substrate and the RDL structure, paragraph 58.

Koide et al. (US 2011/0089579), hereafter “Koide,” discloses a package structure including teaching a plurality of first connectors 26c electrically connected to the RDL structure 26a; and a plurality of second connectors 26b electrically connected to the substrate 22, wherein a first pitch ‘a’ of two adjacent first connectors is less than a second pitch ‘b’ of two adjacent second connectors, paragraphs 17 and 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first pitch of two adjacent first connectors to be less than a second pitch of two adjacent second connectors. One would have been motivated to do so in order to form small wiring patterns identical to the wiring within the chip to suppress a decrease in transmission efficiency between chips, paragraphs 27 and 30.
In reference to claim 8, Chen discloses some of the plurality of conductive terminals 110 are overlapped with the RDL structure in a direction perpendicular to a top surface of the substrate, Fig. 28A.
In reference to claim 9, Chen discloses a second die 68B on the substrate and the RDL structure, the second die is laterally aside the first die 68A and encapsulated by the encapsulant 80, wherein the second die comprises: a plurality of third connectors electrically connected to the RDL structure; and a plurality of fourth connectors electrically connected to the substrate, paragraphs 35-37.
Chen does not disclose a third pitch of two adjacent third connectors is less than a fourth pitch of two adjacent fourth connectors.
Koide discloses a second die 30B on the substrate and the RDL structure, the second die is laterally aside the first die 30A, wherein the second die comprises: a plurality of third 
In reference to claim 10, Chen discloses a first signal transmitting path from the first connectors of the first die through the RDL structure to the third connectors of the second die, paragraph 37; and a second signal transmitting path from the first connectors of the first die and the second connectors of the second die through the RDL structure and the substrate to the conductive terminals, paragraphs 26, 37, and 58.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0294212) in view of Koide et al. (US 2011/0089579) as applied to claim 1 above and further in view of Inagaki et al. (US 9,763,319).
In reference to claim 2, Chen discloses the RDL structure comprises a redistribution layer and the substrate comprises a conductive layer. 
Chen does not disclose a pitch of the redistribution layer is less than a pitch of the conductive layer of the substrate.
Inagaki et al. (US 9,763,319), hereafter “Inagaki,” discloses a package structure including teaching the substrate comprises a conductive layer 34F, 58FP, and the redistribution layer of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0294212) in view of Koide et al. (US 2011/0089579) as applied to claim 1 above and further in view of Karikalan et al. (US 2013/0168854).
In reference to claim 7, Chen discloses the first connectors include signal input/outputs, paragraph 37.
Chen does not disclose the second connectors include power input/outputs and ground input/outputs.
Karikalan et al. (US 2013/0168854) discloses a package structure including teaching first connectors, 144 in Figure 1A, include signal input/outputs, and second connectors 142 include power input/outputs and ground input/outputs, paragraph 13. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first connectors to include signal input/outputs, and the second connectors to include power input/outputs and ground input/outputs. One would have been motivated to do so in order to form a multi-chip package allowing for close communication between chips, paragraphs 13 and 19.

Claims 11, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0294212) in view of Koide et al. (US 2011/0089579) and Lu et al. (US 2014/0167269). 
In reference to claim 11, Chen discloses a method of manufacturing a package structure, comprising: providing a substrate, wherein the substrate has a first area and a second area, Figure 1; forming a RDL structure within the first area of the substrate, comprising: forming an insulating layer, 48 in Figure 5, on the substrate within the first area; and forming a redistribution layer, 56 in Figure 6-8, penetrating through the insulating layer to electrically connect to the substrate (dual damascene process in Chen), paragraphs 25 and 26, bonding a first die, 68A in Figure 12, to the RDL structure and the substrate, comprising: bonding a plurality of first connectors 74A of the first die to the RDL structure; and bonding a plurality of second connectors 74A of the first die to the substrate within the second area, paragraphs 35-37; forming an encapsulant, 80 in Figure 14, on the substrate to encapsulate the RDL structure and the first die, paragraph 39; and forming a plurality of conductive terminals, 110 in Figure 28A, to electrically connect to the first die through the substrate and the RDL structure, paragraph 58.
Chen does not disclose forming the RDL structure comprises forming a polymer layer, a first pitch of two adjacent first connectors is less than a second pitch of two adjacent second connectors.
Lu et al. (US 2014/0167269), hereafter “Lu,” discloses a method of making a package structure including forming an RDL structure comprising forming a polymer layer, 37 in Figure 2(a), paragraph 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for forming the RDL structure to comprise forming a polymer layer. To do so would have merely been a simple substitution of one known element for 
Koide discloses a method of making a package structure including teaching a plurality of first connectors 26c electrically connected to the RDL structure 26a; and a plurality of second connectors 26b electrically connected to the substrate 22, wherein a first pitch ‘a’ of two adjacent first connectors is less than a second pitch ‘b’ of two adjacent second connectors, paragraphs 17 and 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first pitch of two adjacent first connectors to be less than a second pitch of two adjacent second connectors. One would have been motivated to do so in order to form small wiring patterns identical to the wiring within the chip to suppress a decrease in transmission efficiency between chips, paragraphs 27 and 30.
In reference to claim 12, Chen in view of Lu discloses forming the polymer layer comprises: forming a polymer material layer on the first area and the second area of the substrate; removing the polymer material layer on the second area of the substrate, 60 in Figure 9 and paragraph 30, and a portion of the polymer material layer on the first area of the substrate, such that the polymer layer having an opening is remained on the first area of the substrate, wherein the opening exposes a portion of a first conductive pad, RDL 44, of the substrate (dual damascene process) paragraph 26.
In reference to claim 17, Chen discloses, before forming the encapsulant, bonding a second die 68B to the RDL structure and the substrate comprising bonding a plurality of third connectors of the second die to the RDL structure; and bonding a plurality of fourth connectors of the second die to the substrate in the second area, wherein the first die and the second die are disposed side by side, paragraphs 35-37.

Koide discloses a second die 30B on the substrate and the RDL structure, the second die is laterally aside the first die 30A, wherein the second die comprises: a plurality of third connectors 32a electrically connected to the RDL structure; and a plurality of fourth connectors 32B electrically connected to the substrate, wherein a third pitch of two adjacent first connectors is less than a fourth pitch of two adjacent fourth connectors, paragraphs 17 and 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a third pitch of two adjacent first connectors to be less than a fourth pitch of two adjacent fourth connectors. One would have been motivated to do so in order to form small wiring patterns identical to the wiring within the
In reference to claim 18, Chen discloses the substrate serves as a circuit board substrate in the package structure as well as a supporting carrier during packaging processes, Figures 1-28A.
In reference to claim 20, Chen discloses the plurality of conductive terminals are formed within the first area and the second area of the substrate, Figure 28A.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0294212) in view of Koide et al. (US 2011/0089579) and Lu et al. (US 2014/0167269) as applied to claim 11 above and further in view of Inagaki et al. (US 9,763,319).
In reference to claim 13, Chen does not disclose forming the redistribution layer comprises: forming a seed layer on the polymer layer, the seed layer lines the opening and contacts the portion of the first conductive pad; and forming a conductive layer on the seed layer.

	Regarding the seed layer lines the opening and contacts the portion of the first conductive pad, Chen discloses forming the RDL layer in an opening to contact layer 44, paragraph 26. It flows naturally from the combination of Chen and Inagaki that when forming the RDL layer as structured in Chen using the seed layer and conductive layer taught by Inagaki that the seed layer lines the opening and contacts the portion of the first conductive pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for forming the redistribution layer to comprise: forming a seed layer on the polymer layer, the seed layer lines the opening and contacts the portion of the first conductive pad; and forming a conductive layer on the seed layer. One would have been motivated to do so in order to form the RDL by a plating process.
In reference to claim 14, Chen does not disclose the substrate comprises a conductive layer, and the redistribution layer of RDL structure is formed to have a pitch less than a pitch of the conductive layer of the substrate.
Inagaki discloses a method of making a package structure including teaching the substrate comprises a conductive layer 34F, 58FP, and the redistribution layer of RDL structure 158Fa is formed to have a pitch less than a pitch of the conductive layer of the substrate, col. 8 lines 54-57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the substrate to comprise a conductive layer, and the redistribution layer of RDL structure to be formed to have a pitch less than a pitch of the conductive layer of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0294212) in view of Koide et al. (US 2011/0089579) and Lu et al. (US 2014/0167269) as applied to claim 18 above and further in view of Bhagavat et al. (US 2019/0326221).
In reference to claim 19, Chen does not disclose the method does not use a temporary supporting carrier and is free of a temporary supporting carrier de-bonding process.
Bhagavat et al. (US 2019/0326221) discloses a method of making a package structure including teaching not using a temporary supporting carrier and no temporary supporting carrier de-bonding process, paragraph 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the method to not use a temporary supporting carrier and be free of a temporary supporting carrier de-bonding process. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). See also paragraph 27 of Bhagavat.

Allowable Subject Matter
Claims 3-6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6 depend on claim 3 and would be allowable in combination with the other recited limitations in the respective base claims.
Claim 15 would be allowable because the prior art of record fails to teach or fairly suggest the method wherein a top surface of the second conductive pad is higher than a top surface of the first conductive pad; in combination with the other recited limitations in the respective claims and their base claims.
Claim 16 depends on claim 15 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897